
	
		II
		109th CONGRESS
		2d Session
		S. 4106
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for research into the development of
		  energy-efficient technologies and to foster the introduction of
		  energy-efficient technologies into the marketplace, with the goal of reducing
		  United States oil imports.
	
	
		1.Short titleThis Act may be cited as the
			 National Energy Efficiency Development
			 Act.
		2.FindingsCongress finds that—
			(1)the welfare and
			 security of the United States require that adequate provision be made for
			 activities relating to the development of energy-efficient and renewable energy
			 technologies; and
			(2)those activities
			 should be the responsibility of, and should be directed by, an independent
			 establishment exercising control over activities relating to the development
			 and promotion of energy-efficient technologies sponsored by the United
			 States.
			3.PurposeThe purpose of this Act is to establish the
			 National Energy Efficiency Development Administration—
			(1)to develop technologies to increase energy
			 efficiency;
			(2)to reduce the demand for energy;
			(3)to develop
			 technologies to produce energy from renewable sources; and
			(4)to harness and
			 facilitate the ingenuity of the ongoing research and development of new energy
			 technology occurring throughout the United States.
			4.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the National Energy Efficiency
			 Development Administration established by section 5(a).
			(2)AdministratorThe
			 term Administrator means the head of the Administration appointed
			 under section 5(c)(1).
			(3)Advisory
			 CommitteeThe term Advisory Committee means the
			 Policy Advisory Committee established by section 7(a)(1).
			(4)Energy-efficient
			 technology activity
				(A)In
			 generalThe term energy-efficient technology
			 activity means an activity that improves the energy efficiency of any
			 sector of the economy, including the transportation, building design,
			 electrical generation, appliance, and power transmission sectors.
				(B)InclusionThe
			 term energy-efficient technology activity includes an activity
			 that produces energy from a sustainable biomass, wind, small-scale
			 hydroelectric, solar, geothermal, or other renewable source.
				5.National Energy
			 Efficiency Development Administration
			(a)EstablishmentThere
			 is established, as an independent agency, the National Energy Efficiency
			 Development Administration.
			(b)MissionThe
			 mission of the Administration shall be to reduce United States imports of oil
			 by—
				(1)5 percent by
			 2008;
				(2)20 percent by
			 2011; and
				(3)50 percent by
			 2015.
				(c)Administrator;
			 deputy Administrator
				(1)Administrator
					(A)Appointment
						(i)In
			 generalThe Administration shall be headed by an Administrator,
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate.
						(ii)Basis of
			 appointmentIn appointing an individual to serve as
			 Administrator, the President—
							(I)shall
			 consider—
								(aa)the
			 professional qualifications of the individual;
								(bb)the
			 scientific or professional background of the individual; and
								(cc)the
			 length of experience of the individual in positions of management or energy
			 research and development; and
								(II)shall not
			 consider the political affiliation of the individual.
							(B)Term of
			 office
						(i)In
			 generalSubject to clause (ii), the term of office of an
			 Administrator shall be 6 years.
						(ii)Removal
							(I)Removal by
			 PresidentThe President may remove an Administrator from the
			 Administration based on just cause, as determined by the President.
							(II)Communication
			 of causeIn removing an Administrator from the Administration,
			 the President shall communicate to Congress each reason for removal.
							(C)PaySection
			 5313 of title 5, United States Code, is amended by adding at the end the
			 following:
						
							Administrator, National Energy Efficiency
				Development
				Administration.
							.
					(D)Authority of
			 Administrator
						(i)In
			 generalThe Administrator shall be the final authority for
			 carrying out all functions, powers, and duties of the Administration relating
			 to—
							(I)the appointment
			 and employment of all officers and employees of the Administration (other than
			 Presidential and political appointees);
							(II)the acquisition
			 and maintenance of property, services, and equipment of the
			 Administration;
							(III)the activities
			 of the Administration;
							(IV)the promulgation
			 of regulations to carry out the functions of the Administration; and
							(V)the publishing of
			 regulations, rules, orders, circulars, bulletins, and other official
			 publications of the Administration.
							(ii)Limitation on
			 rulemaking authorityThe Administrator shall not make any
			 modifications to energy-efficiency standards or related standards in effect on
			 the date of enactment of this Act that would result in a projected net
			 reduction of energy efficiency.
						(iii)Organization
			 of Administration
							(I)In
			 generalSubject to subclause (II), the Administrator may
			 establish, alter, consolidate, or discontinue organizational units or
			 components within the Administration as the Administrator determines to be
			 necessary.
							(II)Limitation of
			 authorityThe Administrator shall not—
								(aa)abolish any
			 organizational unit or component established by this Act; or
								(bb)transfer any
			 function vested by this Act in any organizational unit or component.
								(E)Duties of
			 Administrator
						(i)In
			 generalThe Administrator shall—
							(I)plan, direct, and
			 conduct energy-efficient technology activities;
							(II)provide for the
			 widest appropriate dissemination of information concerning the activities of
			 the Administration and the results of those activities;
							(III)improve
			 existing energy-efficient technologies or develop new energy-efficient
			 technologies;
							(IV)identify
			 mechanisms to introduce energy-efficient technologies into the marketplace;
			 and
							(V)conduct studies
			 of—
								(aa)the
			 potential benefits gained, such as environmental protection, increasing energy
			 independence, and reducing costs to consumers; and
								(bb)the costs of and
			 barriers to the development and use of energy-efficient technologies.
								(ii)ObjectivesThe
			 energy-efficient technology activities of the United States carried out from
			 the Administrator or carried out with financial assistance by the Administrator
			 shall be conducted so as to contribute significantly to 1 or both of the
			 following objectives:
							(I)Expansion of
			 knowledge about energy-efficient technologies and the use of those
			 technologies.
							(II)The most
			 effective use of the scientific resources of the United States, with close
			 cooperation among all interested agencies of the United States so as to avoid
			 duplication of effort, facilities, and equipment.
							(2)Deputy
			 Administrator
					(A)AppointmentThere
			 shall be in the Administration a Deputy Administrator, who shall be appointed
			 by the President, by and with the advice and consent of the Senate.
					(B)Basis of
			 appointmentIn appointing a Deputy Administrator, the
			 President—
						(i)shall
			 consider—
							(I)the professional
			 qualifications of the individual;
							(II)the scientific
			 or professional background of the individual; and
							(III)the length of
			 experience of the individual in positions of management or research and
			 development; and
							(ii)shall not
			 consider the political affiliation of the individual.
						(C)Term of
			 office
						(i)In
			 generalSubject to clause (ii), the term of office of a Deputy
			 Administrator shall be 6 years.
						(ii)Removal
							(I)Removal by
			 PresidentThe President may remove a Deputy Administrator from
			 the Administration based on just cause, as determined by the President.
							(II)Communication
			 of causeIn removing a Deputy Administrator from the
			 Administration, the President shall communicate to Congress each reason for
			 removal.
							(D)PaySection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following:
						
							Deputy Administrator, National Energy
				Efficiency Development
				Administration.
							.
					(E)DutiesThe
			 Deputy Administrator shall—
						(i)supervise the
			 project development and engineering activities of the Administration;
						(ii)exercise such
			 other powers and perform such duties as the Administrator may prescribe;
			 and
						(iii)act for, and
			 exercise the powers of, the Administrator during the absence or disability of
			 the Administrator.
						(d)Personnel
			 planNot later than 180 days
			 after the date of enactment of this Act, the Administrator shall submit to
			 Congress a personnel plan for the Administration that—
				(1)specifies the
			 initial number and qualifications of employees needed for the
			 Administration;
				(2)describes the
			 functions and General Service classification and pay rates of the initial
			 employees; and
				(3)specifies how the
			 Administrator will adhere to or deviate from the civil service system.
				(e)Transfer of
			 functions
				(1)Definition of
			 functionIn this subsection, the term function means
			 any duty, obligation, power, authority, responsibility, right, privilege,
			 activity, or program.
				(2)Transfer of
			 functions
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, there shall be transferred to the Administrator—
						(i)all
			 functions exercised by the Assistant Secretary for Efficiency and Renewable
			 Energy as of the date of enactment of this Act; and
						(ii)any authority to
			 promulgate regulations relating to fuel efficiency exercised by the Secretary
			 of Transportation as of the date of enactment of this Act.
						(B)InclusionsFunctions
			 transferred under subparagraph (A) include all real and personal property,
			 personnel funds, and records of the Office of Energy Efficiency and Renewable
			 Energy of the Department of Energy.
					(C)Transition
			 planNot later than 180 days after the date of enactment of this
			 Act, the President shall submit to Congress a transition plan to transfer
			 functions of the Office of Energy Efficiency and Renewable Energy of the
			 Department of Energy in accordance with this Act.
					(3)Presidential
			 transfers
					(A)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, the President (in consultation with Congress and the Administrator)
			 may transfer to the Administrator—
						(i)any
			 function of any other department or agency of the United States, or of any
			 officer or organizational entity of any department or agency, that relates
			 primarily to the duties of the Administrator under this Act; and
						(ii)any records,
			 property, personnel, and funds that are necessary to carry out that
			 function.
						(B)ReportsThe
			 President shall submit to Congress a report that describes the nature and
			 effect of any transfer made under subparagraph (A).
					(4)Abolishment of
			 officeOn completion of the transfer of the functions described
			 in paragraph (2), the Office of Energy Efficiency and Renewable Energy of the
			 Department of Energy is abolished.
				6.Administrative
			 powersThe Administrator
			 shall—
			(1)appoint and fix
			 the compensation of such officers and employees as are necessary to carry out
			 the functions of the Administration;
			(2)establish the
			 entrance grade for scientific personnel without previous service in the Federal
			 Government at a level up to 2 grades higher than the grade provided for such
			 personnel in the General Schedule (within the meaning of section 5104 of title
			 5, United States Code) and fix the compensation of the personnel accordingly,
			 as the Administrator considers necessary to recruit specially qualified
			 scientific, environmental, and industry-related expertise;
			(3)acquire,
			 construct, improve, repair, operate, and maintain such laboratories, research
			 and testing sites and facilities, and such other real and personal property or
			 interests in real and personal property, as the Administrator determines to be
			 necessary for the performance of the functions of the Administration;
			(4)enter into and
			 perform such contracts, leases, cooperative agreements, or other transactions
			 as are necessary in the performance of the duties of the Administrator with
			 any—
				(A)agency or
			 instrumentality of the United States;
				(B)State, Territory,
			 or possession;
				(C)political
			 subdivision of any State, Territory, or possession; or
				(D)person, firm,
			 association, corporation, or educational institution;
				(5)(A)with the consent of
			 Federal and other agencies, with or without reimbursement, use the services,
			 equipment, personnel, and facilities of those agencies; and
				(B)cooperate with other public and
			 private agencies and instrumentalities in the use of services, equipment,
			 personnel, and facilities; and
				(6)establish within
			 the Administration such offices and procedures as the Administrator considers
			 appropriate to provide for the greatest possible coordination of the activities
			 of the Administration with related scientific and other activities of other
			 public and private agencies and organizations.
			7.Organizational
			 structure
			(a)Policy Advisory
			 Committee
				(1)EstablishmentThere
			 is established in the Administration a Policy Advisory Committee.
				(2)Membership
					(A)CompositionThe
			 Advisory Committee shall be composed of 12 members, of whom—
						(i)4
			 members shall be representatives of the energy efficiency and environmental
			 protection community;
						(ii)4
			 members shall be representatives of—
							(I)industries
			 involved in the generation, transmission, or distribution of energy products;
			 or
							(II)the
			 transportation industry; and
							(iii)4
			 members shall be representatives of the scientific and university research
			 community.
						(B)AppointmentThe
			 Speaker of the House of Representatives, the minority leader of the House of
			 Representatives, the majority leader of the Senate, and the minority leader of
			 the Senate shall each appoint 1 member described in clauses (i), (ii), and
			 (iii) of subparagraph (A).
					(3)DutiesThe
			 Advisory Committee shall—
					(A)act as a steering
			 committee for the Administration;
					(B)advise the
			 Administrator on the formulation of a long-term strategy for achieving the
			 mission of the Administration under section 5(b); and
					(C)assist the
			 Administrator in identifying energy-efficient technologies and initiatives
			 that—
						(i)have the
			 potential to increase energy efficiency over the long term; and
						(ii)should be
			 further explored by the Administration.
						(4)StaffThe
			 Advisory Committee may appoint not more than 24 employees to assist in carrying
			 out the duties of the Advisory Committee, of whom—
					(A)8 shall report to
			 the members appointed under paragraph (2)(A)(i);
					(B)8 shall report to
			 the members appointed under paragraph (2)(A)(ii); and
					(C)8 shall report to
			 the members appointed under paragraph (2)(A)(iii).
					(5)FACAThe
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall apply to the Advisory Committee.
				(b)Office of
			 Administration
				(1)EstablishmentThere
			 is established in the Administration an Office of Administration.
				(2)Assistant
			 Deputy AdministratorThe head of the Office of Administration
			 shall be an Assistant Deputy Administrator for Administration, to be appointed
			 by the Administrator.
				(3)Energy
			 Efficiency Economics Division
					(A)EstablishmentThere
			 is established in the Office of Administration an Energy Efficiency Economics
			 Division.
					(B)StaffThe
			 Energy Efficiency Economics Division shall be composed of economists and
			 individuals with expertise in energy markets, consumer behavior, and the
			 economic impacts of energy policy
					(C)DutiesThe
			 Energy Efficiency Economics Division shall—
						(i)study the effects
			 of existing and proposed energy-efficient technologies on the economy of the
			 United States, with an emphasis on assessing—
							(I)the impacts of
			 those technologies on consumers; and
							(II)the
			 contributions of those technologies on the economic development of the United
			 States;
							(ii)conduct a study
			 of economic incentives that would assist the Administration in—
							(I)developing
			 energy-efficient technologies; and
							(II)introducing
			 those technologies into the marketplace; and
							(iii)submit to
			 Congress a report on the results of the study conducted under clause
			 (ii).
						(4)Education
			 Division
					(A)EstablishmentThere
			 is established in the Office of Administration an Education Division.
					(B)DutiesThe
			 Education Division shall—
						(i)provide to the
			 public, information concerning—
							(I)how to conserve
			 energy; and
							(II)the importance
			 of conserving energy; and
							(ii)provide to
			 building owners, engineers, contractors, and other businesspeople training in
			 energy-efficient technologies.
						(5)General
			 CounselThere is established in the Office of Administration the
			 position of General Counsel, to be appointed by the Administrator, to serve as
			 the chief legal officer of the Administration.
				(c)Office of
			 Policy, Research, and Development
				(1)EstablishmentThere
			 is established in the Administration an Office of Policy, Research, and
			 Development.
				(2)DutiesThe
			 Office of Policy, Research, and Development shall—
					(A)sponsor, manage,
			 and direct basic and applied research projects, including projects to
			 accelerate the development of energy-efficient technologies from fundamental
			 research to implementation; and
					(B)provide technical
			 guidance to the Administrator.
					(3)Assistant
			 Deputy AdministratorThe head of the Office of Policy, Research,
			 and Development shall be an Assistant Deputy Administrator for Policy,
			 Research, and Development, to be appointed by the Administrator.
				(4)AdministrationIn
			 carrying out this subsection, the Office of Policy, Research, and Development
			 shall consider the potential benefits of—
					(A)a flat
			 organizational structure comprised of project-based teams;
					(B)coordination with
			 the private sector; and
					(C)organizational
			 models used by other Federal agencies conducting advanced research.
					(d)Office of
			 Venture Capital
				(1)EstablishmentThere
			 is established in the Administration an Office of Venture Capital.
				(2)Assistant
			 Deputy AdministratorThe head of the Office of Venture Capital
			 shall be an Assistant Deputy Administrator for Venture Capital, to be appointed
			 by the Administrator.
				(3)DutiesThe
			 Office of Venture Capital shall—
					(A)accept
			 applications from public and private entities requesting financial assistance
			 for energy-efficient technology proposals;
					(B)accept
			 recommendations and input from the Deputy Administrator and the Policy Advisory
			 Committee on applications submitted under subparagraph (A); and
					(C)from among the
			 applications submitted under subparagraph (A) and taking into account the
			 objectives described in section 5(f)(2), award financial assistance to
			 applicants to carry out the proposals that are most likely to improve energy
			 efficiency.
					(e)CoordinationThe
			 Administrator—
				(1)shall ensure that
			 the activities of the Administration are coordinated with the activities of
			 other relevant research agencies; and
				(2)may carry out
			 projects jointly with other agencies.
				8.Initial
			 technology solicitations
			(a)In
			 generalThe Administrator (acting through the Office of Venture
			 Capital and the Office of Policy, Research, and Development) may, based on the
			 criteria described in subsection (b), initiate the development of technologies
			 for—
				(1)fuel
			 cells;
				(2)fuel-efficient
			 tires;
				(3)construction of a
			 hydrogen infrastructure;
				(4)high-temperature
			 superconducting cable;
				(5)improved
			 switches, resistors, capacitors, software and smart meters for electrical
			 transmission systems;
				(6)combined heat and
			 power;
				(7)micro
			 turbines;
				(8)energy-efficient
			 lighting;
				(9)energy efficiency
			 training for building contractors;
				(10)biogas recovery
			 systems;
				(11)integrated
			 gasification combined cycle coal production;
				(12)retrofitting or
			 rehabilitation of existing structures to incorporate energy-efficient
			 technologies; and
				(13)efficient
			 micro-channel heat exchangers.
				(b)CriteriaIn
			 determining which technologies to develop under subsection (a), the
			 Administrator shall consider—
				(1)the current
			 status of development of the technology;
				(2)the potential for
			 widespread use of the technology in commercial markets;
				(3)the time and
			 costs of efforts needed to bring the technology to full implementation;
			 and
				(4)the potential of
			 the technology to contribute to the goals of the Administration.
				(c)ReportAs
			 soon as practicable after the date of enactment of this Act, but not later than
			 1 year after the date of enactment of this Act, the Administrator shall submit
			 to Congress a report that—
				(1)assesses the
			 potential for the technologies described in subsection (a) to contribute to the
			 goals of the Administration; and
				(2)describes the
			 plans of the Administration to develop the technologies under subsection
			 (a).
				9.Reports
			(a)Reports by
			 Administrator
				(1)Activities and
			 accomplishmentsSemiannually and at such other times as the
			 Administrator considers to be appropriate, the Administrator shall submit to
			 the President a report that describes the activities and accomplishments of the
			 Administration.
				(2)Report to
			 CongressAt the time at which the Administrator submits to the
			 President or the Director of the Office of Management and Budget any report
			 relating to any budget information, legislative recommendation, comment on
			 legislation about amounts made available under this Act, or prepared testimony
			 for a congressional hearing, the Administrator shall submit a copy of the
			 information, recommendation, comment, or testimony to each appropriate
			 committee of Congress.
				(b)Reports by
			 PresidentIn January of each year, the President shall submit to
			 Congress a report that includes—
				(1)a description of
			 the activities and accomplishments of all agencies of the United States in the
			 field of energy efficiency during the preceding calendar year;
				(2)an evaluation of
			 the activities and accomplishments of the Administrator in attaining the
			 objectives of this Act; and
				(3)such
			 recommendations for additional legislation as the Administrator or the
			 President considers appropriate for the attainment of the objectives described
			 in this Act.
				10.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$7,500,000,000
			 for each of fiscal years 2007 and 2008;
			(2)$9,000,000,000
			 for each of fiscal years 2009 and 2010; and
			(3)$10,000,000,000
			 for each of fiscal years 2011 through 2015.
			
